DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election of Group II, claims 11-17 was made without traverse in the Remarks section of a Response to Office Action and amendment filed on July 12, 2021.   By that amendment, non-elected claims 1-10 and 18-22 were canceled.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The specification, para [0038] identifies copper foil 100 illustrated in FIGS. 1 and 2.  However, neither of these figures includes the reference numeral 100.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of AGC Inc., WO2019142790, published July 25, 2019 (hereafter AGC) and discussed with reference to the attached machine translation of the description.

Regarding claim 11, AGC teaches a method of producing a long laminate that includes a metal foil layer in contact with and thus supported by a fluororesin layer and copper foil.  Figs. 3-5 illustrate methods of manufacturing the laminate; see description of methods of producing the laminate at paras [0060]-[0061] and [0090].
With reference to Figs. 1 and 2 described at para [0016], the method of AGC includes providing a laminate 10 that includes a metal layer 12 that may be a thin copper foil (para [0019]).  A poly-based film of AGC described as a multi-layer resin layer at para [0021], that supports the metal layer 12, includes at least a heat resistant layer 16 may contain polyimide (paras [0041]-[0044]) and the fluororesin layer 14 may include polytetrafluoroethylene (PTFE) (paras [0030]-[0033]).
Regarding the claim limitation of the poly-based film having an adhesive applied to a surface of the poly-based film, AGC does not explicitly teach applying a separate or discrete adhesive to a surface of a film that already contains polyimide and PTFE.  However, the outer fluororesin layer of the film is adhesive, AGC teaching the fluororesin may be a modified PTFE obtained by copolymerizing TFE and an adhesive group (see paras [0030]-[0034]).  Furthermore, the fluororesin composition (i.e., modified PTFE) that is coated on a heat-resistant resin film (i.e., polyimide) to form the fluororesin/heat-resistant multi-layer film of AGC (see method of making at para [0060], may further include another soluble adhesive resin as part of the liquid composition that is coated on the polyimide film (paras [0056]-[0057]).  Therefore, adhesive is applied to the surface of the polyimide film layer as part of the process of making the multi-layer fluororesin/polyimide film and the outer fluororesin layer further includes a separate adhesive component.  Stated in another way, AGC teaches applying a separate New Wrinkle v. Marzall, 93 USPQ 92; New Wrinkle v. Watson, 96 USPQ 436).  
Regarding the step of thermally treating the thin copper foil and the poly-based film along their respective lengths, followed by thermally attaching the foil and film using the applied adhesive, see para [0090] of AGC teaching placement of an infrared heater between materials to be laminated, upstream of the laminating rolls, to preheat both of the materials to improve adhesion and reduce wrinkles; also see para [0089] teaching of preheating a polyimide substrate immediately after unwinding to suppress void defects at the time of lamination.  Para [0061] teaches the materials being lamented between a pair of rolls may be a metal foil and the fluororesin/heat-resistant film, the outer adhesive fluororesin layer and the metal foil being in contact, thus teaching the attachment is provided by the adhesive component of the fluororesin; see Fig. 4 and para [0087] describing metal lamination rolls 46 that are provided with a heating mechanism, thus teaching thermally attaching the foil and film.
Regarding the limitation that the thermal treatment is adjustable to vary an amount of heat applied to the thin copper foil and the poly-based film, at para [0090] AGC states its infrared heater is for the purpose of improving adhesiveness and “to preheat the base materials within a range in which wrinkles do not worsen.”  In view of these teachings, an implicit teaching of AGC is the use of an infrared heater that is “adjustable” in some manner,  i.e., having the capability of increasing or decreasing the 

Regarding the claim 12 recitation of guiding the thin copper foil and the poly-based film over respective static heating elements, AGC at para [0090] teaches an infrared heater between the two substrates, thus teaching a static heating element for the metal foil.  As discussed above, a polyimide film may be preheated using a separate (i.e., respective) static, infrared heater located after the polyimide film unwinding roll (para [0089]).  

Regarding claims 13, 15 and 17, AGC at para [0090] teaches cleaning using an adhesive roll (i.e., a roll having tack) for the purpose of removing foreign matter (i.e., debris) and using a static eliminator (i.e., device for electrostatically removing particulates) because the fluorine layer may attract foreign substances. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over AGC as applied to claims 11 and 13 and further in view of Fukada, US 2015/0123008 (hereafter Fukada).
AGC is silent as to the claim 14 recitation of the cleaning comprises applying a stream of neutrally charged air over portions of one or both of the thin copper foil and the poly-based film.  Fukada teaches an ion generator for generating air ions used for neutralizing and eliminating static electricity from an electrically-charged object, such as a jig used for assembly parts and packaging film made of a plastic material (para 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of cleaning and reducing static electricity according to AGC to include the particular apparatus of Fukada for the advantages taught in Fukada, including the benefit of eliminating static electricity over a wide area of a plastic film.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over AGC as applied to claims 11, 13 and 15 and further in view of Advanced Copper Foil Inc., WO 2017/185163 published November 2, 2017 (hereafter Advanced Copper Foil).
AGC is silent as to the claim 16 recitation that the adhesive take-up roller is a silicon roller.  Advanced Copper Foil teaches a method of making a supported copper foil (Abstract and Fig. 8) wherein a thin copper foil is attached to a poly-based film (PET) using a laminating machine 600 (Fig. 6) or 700 (Fig. 7).  At paras [0059]-[0060], Advanced Copper Foil teaches the laminating machine may include cleaners 606 and 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of AGC to provide its adhesive rollers as silicone rollers as taught by Advanced Copper Foil as a predictable, adequate roller material for performing cleaning steps according to the method of AGC.     
It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CYNTHIA L SCHALLER/Examiner, Art Unit 1746